Citation Nr: 1130449	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-24 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral foot disorders, to include plantar fasciosis and right foot calcaneal spur.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1963 to October 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran had a hearing before the Board in August 2009 and the transcript is of record.

The Board notes the bilateral foot issue on appeal was previously characterized as "entitlement to service connection for right calcaneal spur with plantar fasciitis."  It is clear the Veteran claimed and perfected an appeal for service connection for various bilateral feet conditions, to include a right calcaneal spur and bilateral plantar fasciitis.  The RO, the Board and the AMC at all times discussed and considered the Veteran's various bilateral foot diagnoses, but the characterization of the issue may have caused some confusion as to whether only the right foot condition is on appeal.  

For these reasons, the Board merely reworded the issue on appeal above, but stresses the Veteran has suffered no prejudice by any such confusion as it is clear from the rating decision, statement of the case (SOC) and various supplemental statements of the case (SSOC) throughout the appellate time frame that all the Veteran's bilateral foot conditions were considered by the agency of original jurisdiction (AOJ).  

The case was brought before the Board in March 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's tinnitus was not present during service or for decades thereafter, and has not been medically attributed to his military service.

2.  The Veteran's bilateral feet disorders, to include pes planus, plantar fasciosis and hallux rigidus, were not present during service or for decades thereafter, and have not been medically attributed to his military service.


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The Veteran's bilateral feet disorders were not incurred in or aggravated by active service, nor may they be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in March 2005 and February 2007.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 2007 letter explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran testified before the Board in August 2009 indicating he had sought private treatment for his feet in the 1970s.  The claim was previously remanded, in part, to obtain these outstanding records.  Despite the VA's and Veteran's best efforts, however, these records could not be located.  The Veteran has at no time referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran appropriate VA examinations in 2005 and 2010.  The 2005 and 2010 audiology exams, along with the 2010 orthopedic examination, are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable here because the earliest evidence of the Veteran's degenerative changes of the feet is decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims his tinnitus began shortly after returning from Vietnam due to excessive artillery and cannon noise.  He further claims he developed bilateral feet problems in the military due to being issued too-small boots that took approximately five months to refit.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Accordingly, the Veteran is competent to describe the details of his service, to include noise exposure and his tight boots.  He is also competent to describe his past and current symptoms and, in some cases, associate his symptoms with a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding, "lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").  Generally, however, the Veteran is not competent to provide a medical nexus between any current diagnosis with in-service events, past symptoms or current symptoms.  Id.; see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

 In this case, the Veteran's service treatment records are silent as to any treatment, complaints or diagnosis of tinnitus.  Indeed, audiograms taken in July 1963, October 1963 and October 1965 are all within normal limits.  Audiological results from 1965 compared to 1963, moreover, show a slight improvement in hearing acuity.  The Veteran's DD-214, however, does confirm the Veteran served in Vietnam and was awarded, among other things, an expert rifleman badge.  For these reasons, military acoustic trauma is presumed.

With regard to the Veteran's feet, the Veteran did seek treatment for "right foot trauma," but x-rays showed no significant abnormality.  The Veteran also sought treatment for left ankle pain, which did not result in any chronic diagnosis.  

Overall, the Veteran's service treatment records do not support a finding of in-service incurrence of chronic tinnitus or a chronic foot problem.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry then is whether any of the Veteran's current diagnoses can be associated with in-service noise exposure, in-service foot trauma, in-service treatment or claimed continuous symptoms since service.  The Board concludes they cannot.

Tinnitus

After service, the Veteran claims he suffered with decreased hearing acuity and tinnitus immediately after returning from Vietnam.  The Veteran further supplied letters from family and friends indicating they remember the Veteran struggled with hearing well after returning home from the military.

The Veteran first identified post-service audiological treatment in February 2005, nearly two decades after service.  At that time, the private audiologist diagnosed the Veteran with tinnitus noting the Veteran's historical exposure to loud noise both in service and occupationally.  The private audiologist further noted the Veteran's tinnitus had been present "for 5 years" according to the Veteran, which still dates his tinnitus beginning decades after service.  No specific opinion with regard to etiology was rendered at that time.

The Veteran was afforded a VA examination in October 2005 where the examiner noted the Veteran's military noise exposure.  The examiner further noted the Veteran worked after service in a manufacturing plant for plastic cups and at a nursing home.  At that time, the Veteran denied suffering from "tinnitus."  Accordingly, no nexus opinion was provided specifically for tinnitus.  During his hearing before the Board in August 2009, the Veteran testified that at the time of the VA audiological examination, he did not understand what the term "tinnitus" meant.  If he had known the examiner was referring to his complaints of ringing in the ears, he would have answered differently.  

In light of the Veteran's testimony and the lay statements indicating the Veteran suffered with hearing problems immediately upon returning from service, the Board previously remanded this claim to afford the Veteran a new examination.

The Veteran was afforded a new VA audiological examination in July 2010 where the examiner again noted the Veteran's in-service noise exposure and complaints of decreased hearing since service.  The Veteran, at that time, however, indicated his complaints specifically of tinnitus dated only 10 to 12 years ago.  Tinnitus, as described by the Veteran, was bilateral, intermittent and has worsened through the years.  Based on the Veteran's report, as well as the review of the claims folder, the examiner opined that the Veteran's tinnitus is not likely related to military noise exposure, especially given that the Veteran reports it only began ten to twelve years ago.

The Board finds the examiner's opinion compelling. The conclusion is based on specific clinical tests and findings, and a complete review of the C-file, including the Veteran's service treatment records and the Veteran's own contentions.  Also compelling, no medical provider has ever linked the Veteran's tinnitus to any remote incident of service or otherwise conflicted with the VA examiner's findings. 

The Veteran testified during his hearing before the Board in August 2009 that he does not recall ever being tested for hearing loss in the military.  He does not believe he ever received an audiological test, a whisper test or any other hearing loss assessment.  In contrast, however, the service treatment records confirm the Veteran's hearing was tested various times during his military service and all were within normal limits as defined in the regulations.  Indeed, the Veteran's October 1965 separation examination reveals audiological results that are improved compared to 1963 results on entrance.  The Board further notes the Veteran never complained of tinnitus while in the military and, indeed, claims tinnitus did not begin until decades after service.

The Board has considered the Veteran's statements that he suffered with hearing difficulties, to include tinnitus, since his return from Vietnam.  In accordance with the recent decision of the United States Court of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes that, in general, lay evidence presented by a veteran concerning his continuity of symptoms after service is credible regardless of the lack of contemporaneous medical evidence unless proved otherwise.  In this case, however, the Board finds the Veteran's testimony regarding his tinnitus symptoms inconsistent throughout time.  While at times he claims he suffered with tinnitus immediately upon returning from Vietnam, at other times, he concedes he did not experience tinnitus until decades later.  Indeed, the Veteran told his private audiologist in 2005 that tinnitus occurred 5 years prior and the Veteran told the VA examiner that his tinnitus dated back to 1998 or 2000.  

The provisions concerning continuity of symptomatology, moreover, do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

In this case, no medical professional has ever related the Veteran's complaints of tinnitus to his military service and, indeed, there is medical evidence to the contrary.  The medical opinions rendered in this case, moreover, are primarily based on the Veteran's own testimony of when his symptoms began.

In short, there is no competent and probative evidence indicating the Veteran's current tinnitus is related to his in-service MOS or exposure to firearms.  Indeed, there is medical evidence to the contrary.  For these reasons, service connection must be denied. 

Bilateral Feet Conditions

After service the Veteran was first treated for a foot-related problem in September 1985, nearly two decades after service.  At that time, private treatment records indicate the Veteran complained of two to four weeks of bilateral foot pain.  The Veteran was diagnosed with symptomatic pronation and early hallux limitus.  

The Veteran testified before the Board that he did in fact seek treatment for his feet in the 1970s, but these records could not be obtained.  Overall, however, the Veteran concedes he did not really complain about his feet until decades after service.   

2010 private treatment records show the Veteran currently seeks physical therapy to assist with chronic foot pain (left more than the right).

The Veteran was afforded two VA examinations.  The first examination was in September 2005 where the examiner noted the Veteran's contentions that he sought treatment in 1963 for foot pain associated with his boots being too tight.  At that time, the examiner diagnosed the Veteran with bilateral plantar fasciitis with a history of a right heel spur, but found nothing in the service treatment records to show he was treated for foot-related problems in the military.  In light of that, and the fact that he did not seek treatment after service until 1985, the examiner opined that it was unlikely the Veteran's current diagnoses were in any way related to his military service.

As explained in the Board's prior remand, the Board does not find this September 2005 examination adequate.  In contrast to the examiner's opinion, service treatment records do in fact show the Veteran was treated for "right foot trauma" and left ankle pain while in the military.  Medical opinions based on an incomplete or inaccurate factual premise are not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  For this reason, the Board remanded the claim in March 2010 to afford the Veteran a new orthopedic VA examination.

The Veteran was afforded such a VA examination in July 2010.  The examiner at that time noted the Veteran's in-service treatment for right foot trauma and left ankle pain.  The examiner noted the Veteran's contentions that he was provided tight boots in the military and suffered with pain since.  He further noted the Veteran's contentions that he sought treatment for foot pain in the 1970s, despite the fact that these records could not be obtained.  After a physical examination, the examiner diagnosed the Veteran with bilateral flexible pes planus, bilateral plantar fasciosis, and right hallux rigidus.

With regard to the first diagnosis of bilateral flexible pes planus, the examiner opined that the Veteran's condition is a "developmental" or "hereditary condition of childhood" and, by its very definition, pre-existed his military service.

The Board notes, the Veteran's representative in a July 2011 statement takes issue with the 2010 VA examiner's opinion finding it speculative and not consistent with service treatment records, which note no foot abnormality upon entrance into the military.  That is, a veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).
  
In this case, however, the 2010 examiner found the type of pes planus the Veteran has is a "hereditary condition" and, therefore, by its very nature, pre-existed service.  See 38 C.F.R.§§ 3.303(c), 4.9.  

Service connection may be granted for hereditary conditions that either first manifested themselves during service or which preexisted service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  Further, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).  

The 2010 examiner further opined, however, that while an in-service temporary flare-up of the Veteran's pes planus is possible, it is unlikely the Veteran's pes planus was permanently aggravated by any incident of his military service.  

With regard to plantar fasciosis and right hallux rigidus, the 2010 VA examiner opined that the Veteran's pes planus likely predisposed him to these additional diagnoses, but overall found that neither condition is likely related to his military service.  The examiner explained that tight boots do not cause any permanent foot condition other than calluses or blisters and ankle injuries generally do not cause chronic foot disorders.  The examiner further noted that even if the Veteran was seen for foot pain in the 1970s, this time period is still too far removed from the Veteran's military service.  The examiner explained that plantar fasciosis is a degenerative condition and would not be caused by a single traumatic event.  For these reasons, the examiner opined that it is not likely that the Veteran's plantar fasciosis is related to his military service.

The Board finds the July 2010 VA examiner's opinion persuasive.  It is based on a thorough review of the claims folder, the Veteran's contentions and a complete physical examination.  Also compelling, no medical professional has ever associated any of the Veteran's bilateral feet conditions with any incident of his military service or otherwise disagreed with the 2010 examiner's findings.

In short, the Board finds the most probative evidence does not associate any current chronic foot disorder with the Veteran's military service.

As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claims.  As such, the benefit-of-the-doubt rule does not apply, and the claim for service connection for tinnitus and bilateral feet disorders must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral foot disorders, to include plantar fasciosis and right foot calcaneal spur, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


